

	

		II

		109th CONGRESS

		1st Session

		S. 1978

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and Cosmetic Act to

		  increase criminal penalties for the sale or trade of prescription drugs

		  knowingly caused to be adulterated or misbranded, to modify requirements for

		  maintaining records of the chain-of-custody of prescription drugs, to establish

		  recall authority regarding drugs, and for other purposes. 

	

	

		1.Short

			 titleThis Act may be cited as

			 Tim Fagan's Law

			 or the Counterfeit Drug Enforcement

			 Act of 2005.

		2.Sale or trade of

			 prescription drugs knowingly caused to be adulterated or misbranded;

			 misrepresentation as approved drugs

			(a)Criminal

			 penaltySection 303(a) of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 333(a)) is amended by adding at the end the following

			 paragraphs:

				

					(3)Notwithstanding

				paragraph (1) or (2), in the case of a person who violates section 301(a),

				301(b), or 301(c) with respect to a drug that is subject to section

				503(b)(1)(B), if the person knowingly caused the drug to be adulterated or

				misbranded and sells or trades the drug, or the person purchases or trades for

				the drug knowing or having reason to know that the drug was knowingly caused to

				be adulterated or misbranded, the person shall be fined in accordance with

				title 18, United States Code, or imprisoned for any term of years or for life,

				or both.

					(4)Notwithstanding

				paragraph (1) or (2), in the case of a person who violates section 301(d) with

				respect to a drug, if the person caused the drug to be misrepresented as a drug

				that is subject to section 503(b)(1)(B) and for which an approved application

				is in effect under section 505 and the person sells or trades the drug, or the

				person purchases or trades for the drug knowing or having reason to know that

				the drug was knowingly caused to be so misrepresented, the person shall be

				fined in accordance with title 18, United States Code, or imprisoned for any

				term of years or for life, or

				both.

					.

			(b)Notification of

			 food and drug administration by manufacturersSection 505(k) of

			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(k)) is amended by

			 adding at the end the following paragraph:

				

					(3)A manufacturer of

				a drug that receives or otherwise becomes aware of information that reasonably

				suggests that a violation described in paragraph (3) or (4) of section 303(a)

				may have occurred with respect to the drug shall report such information to the

				Secretary not later than 48 hours after first receiving or otherwise becoming

				aware of the

				information.

					.

			3.Use of

			 technologies for preventing counterfeiting of drugsSection 502 of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the

			 following:

			

				(x)If it is a drug

				and it is not manufactured in accordance with any regulations of the Secretary

				requiring the use of technologies that the Secretary has determined are

				technically feasible and will assist in preventing violations of this Act to

				which paragraphs (3) and (4) of section 303(a) apply (relating to the knowing

				adulteration or misbranding of drugs and the knowing misrepresentation of

				drugs).

				.

		4.Wholesale

			 distribution of drugs; statements regarding prior sale, purchase, or

			 trade

			(a)Striking of

			 exemptions for manufacturers and authorized distributors of

			 recordSection 503(e) of the Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 353(e)) is amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 and who is not the manufacturer or an authorized distributor of record

			 of such drug;

					(B)by striking

			 to an authorized distributor of record or; and

					(C)by striking

			 subparagraph (B) and inserting the following:

						

							(B)The Secretary

				shall by regulation establish requirements that supersede subparagraph (A)

				(referred to in this subparagraph as alternative requirements)

				to identify the chain of custody of a drug subject to subsection (b) from the

				manufacturer of the drug throughout the wholesale distribution of the drug to a

				pharmacist who intends to sell the drug at retail if the Secretary determines

				that—

								(i)the alternative

				requirements, which may include standardized anti-counterfeiting or

				track-and-trace technologies, will identify such chain of custody or the

				identity of the discrete package of the drug from which the drug is dispensed

				with equal or greater certainty to the requirements of subparagraph (A);

				and

								(ii)the alternative

				requirements are economically and technically

				feasible.

								;

				and

					(2)in paragraph (3),

			 by striking and subsection (d)— in the matter preceding

			 subparagraph (A) and all that follows through the term wholesale

			 distribution means in subparagraph (B) and inserting the

			 following: and subsection (d), the term wholesale

			 distribution means.

				(b)Conforming

			 amendmentSection 503(d) of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 353(d)) is amended by adding at the end the following:

				

					(4)Each manufacturer

				of a drug subject to subsection (b) shall maintain at its corporate offices a

				current list of the authorized distributors of record of such drug.

					(5)For purposes of

				this subsection, the term authorized distributors of record

				means any distributor that a manufacturer designates as an authorized

				distributor of record and whose name the manufacturer makes publicly

				available.

					.

			(c)Effective

			 date

				(1)In

			 generalThe amendments made by subsections (a) and (b) shall take

			 effect on January 1, 2010.

				(2)High-risk

			 drugs

					(A)In

			 generalNotwithstanding paragraph (1), the Secretary of Health

			 and Human Services (referred to in this section as the

			 Secretary) may apply the amendments made by subsections (a) and

			 (b) before January 1, 2010, with respect to a prescription drug if the

			 Secretary—

						(i)determines that

			 the drug is at high risk for being counterfeited; and

						(ii)publishes the

			 determination and the basis for the determination in the Federal

			 Register.

						(B)Pedigree not

			 requiredNotwithstanding a determination under subparagraph (A)

			 with respect to a prescription drug, the amendments described in such

			 subparagraph shall not apply with respect to a wholesale distribution of such

			 drug if the drug is distributed by the manufacturer of the drug to a person

			 that distributes the drug to a retail pharmacy for distribution to the consumer

			 or patient, with no other intervening transactions.

					(C)LimitationThe

			 Secretary may make the determination under subparagraph (A) with respect to not

			 more than 50 drugs before January 1, 2010.

					(3)Alternative

			 requirementsThe Secretary shall issue regulations to establish

			 the alternative requirements, referred to in the amendment made by subsection

			 (a)(1), that take effect not later than—

					(A)January 1, 2008,

			 with respect to a prescription drug determined under paragraph (2)(A) to be at

			 high risk for being counterfeited; and

					(B)January 1, 2010,

			 with respect to all other prescription drugs.

					(4)Intermediate

			 requirementsWith respect to the prescription drugs described

			 under paragraph (3)(B), the Secretary shall by regulation require the use of

			 standardized anti-counterfeiting or track-and-trace technologies on such

			 prescription drugs at the case and pallet level effective not later than

			 January 1, 2008.

				5.Counterfeit

			 drugs; increased funding for inspections, examinations, and

			 investigationsFor the purpose

			 of increasing the capacity of the Food and Drug Administration to conduct

			 inspections, examinations, and investigations under the Federal Food, Drug, and

			 Cosmetic Act with respect to violations described in paragraphs (3) and (4) of

			 section 303(a) of such Act (as added by this Act), there is authorized to be

			 appropriated $60,000,000 for each of the fiscal years 2006 through 2010, in

			 addition to other authorizations of appropriations that are available for such

			 purpose.

		6.Public education

			 regarding counterfeit drugs

			(a)In

			 generalThe Secretary of Health and Human Services shall carry

			 out a program to educate the public and health care professionals on

			 counterfeit drugs, including techniques to identify drugs as

			 counterfeit.

			(b)Authorization

			 of appropriationsFor the purpose of carrying out subsection (a),

			 there is authorized to be appropriated $5,000,000 for each of the fiscal years

			 2006 through 2010, in addition to other authorizations of appropriations that

			 are available for such purpose.

			7.Recall authority

			 regarding drugsSubchapter A

			 of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et

			 seq.) is amended by inserting after section 506C the following:

			

				506D.Recall

				authority

					(a)Order To cease

				distribution of drug; notification of health professionals

						(1)In

				generalIf the Secretary finds that there is a reasonable

				probability that a drug intended for human use would cause serious, adverse

				health consequences or death, the Secretary shall issue an order requiring the

				appropriate person (including the manufacturers, importers, distributors, or

				retailers of the drug)—

							(A)to immediately

				cease distribution of the drug; and

							(B)to immediately

				notify health professionals of the order and to instruct such professionals to

				cease administering or prescribing the drug.

							(2)Informal

				hearingAn order under paragraph (1) shall provide the person

				subject to the order with an opportunity for an informal hearing, to be held

				not later than 10 days after the date of the issuance of the order, on the

				actions required by the order and on whether the order should be amended to

				require a recall of the drug involved. If, after providing an opportunity for

				such a hearing, the Secretary determines that inadequate grounds exist to

				support the actions required by the order, the Secretary shall vacate the

				order.

						(b)Order To recall

				drug

						(1)In

				generalIf, after providing an opportunity for an informal

				hearing under subsection (a)(2), the Secretary determines that the order should

				be amended to include a recall of the drug with respect to which the order was

				issued, the Secretary shall, except as provided in paragraphs (2) and (3),

				amend the order to require a recall. The Secretary shall specify a timetable in

				which the drug recall will occur and shall require periodic reports to the

				Secretary describing the progress of the recall.

						(2)Certain

				actionsAn amended order under paragraph (1)—

							(A)shall not include

				recall of a drug from individuals; and

							(B)shall provide for

				notice to individuals subject to the risks associated with the use of the

				drug.

							(3)Assistance of

				health professionalsIn providing the notice required by

				paragraph (2)(B), the Secretary may use the assistance of health professionals

				who administered the drug involved to individuals or prescribed the drug for

				individuals. If a significant number of such individuals cannot be identified,

				the Secretary shall notify such individuals pursuant to section

				705(b).

						.

		8.Authority to

			 issue subpoenas with respect to preventing threats to the public

			 healthSection 303 of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended by adding at

			 the end the following subsection:

			

				(g)The Secretary and

				the Attorney General shall develop and implement a procedure through which the

				Chief Counsel in the Food and Drug Administration is authorized to issue

				subpoenas regarding investigations under this Act of acts or omissions that may

				constitute a threat to the public health, including investigations of alleged

				violations to which paragraph (3) or (4) of subsection (a) apply and alleged

				violations with respect to which the Secretary is considering the use of

				authorities under section

				304.

				.

		

